
	
		I
		111th CONGRESS
		1st Session
		H. R. 3411
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Boyd introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To exempt certain coastal barrier areas in Florida from
		  limitations on Federal expenditures and financial assistance under the Coastal
		  Barriers Resources Act, and limitations on flood insurance coverage under the
		  National Flood Insurance Act of 1968.
	
	
		1.Exemption from limitations on
			 Federal expenditures, financial assistance, and flood insuranceSection 5(a) of the Coastal Barrier
			 Resources Act (16 U.S.C. 3504(a)) and the limitations on flood insurance
			 coverage in section 1321(a) of the National Flood Insurance Act of 1968 (42
			 U.S.C. 4028(a)) shall not apply to any area located in Coastal Barrier
			 Resources System unit P30 or FL–92 in Gulf County, Florida, as such units are
			 depicted on the maps referred to in section 4(a) of the Coastal Barrier
			 Resources Act (16 U.S.C. 3503(a)).
		
